

Exhibit 10.1


AMENDMENT NO. 2 TO ADVISORY AGREEMENT
OF
HINES GLOBAL REIT II, INC.


THIS AMENDMENT NO. 2 TO ADVISORY AGREEMENT (this “Amendment”), dated as of April
13, 2016 and effective as of February 29, 2016, is entered into by and among
Hines Global REIT II Advisors LP, a Texas limited partnership (the “Advisor”),
Hines Global REIT II Properties LP, a Delaware limited partnership (the
“Partnership”), and Hines Global REIT II, Inc., a Maryland corporation and the
general partner of the Partnership (the “General Partner”). The Advisor, the
Partnership and the General Partner are collectively referred to as the
“Parties.” Capitalized terms used but not defined herein shall have the meanings
ascribed to such terms in the Advisory Agreement (as defined below).


WHEREAS, the Parties entered into that certain Advisory Agreement (the “Advisory
Agreement”), dated as of August 15, 2014, as amended by that certain Amendment
to Advisory Agreement effective as of December 4, 2014, pursuant to which the
Advisor agreed to provide certain services to the Company;


WHEREAS, all of the independent directors of the General Partner (also being all
of the members of the Conflicts Committee of the Board of Directors of the
General Partner) desire to amend certain terms of the Advisory Agreement
relating to the reimbursement by the Company to the Advisor of certain expenses;
and


WHEREAS, the Parties desire to enter into this Amendment amending certain
provisions of the Advisory Agreement relating the reimbursement by the Company
to the Advisor of certain expenses, upon the terms and subject to the conditions
hereinafter set forth.


NOW, THEREFORE, in consideration of the premises and the mutual agreements,
representations and warranties herein set forth, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereto do hereby agree as follows:


1.The Advisory Agreement is hereby amended by adding the phrase “subject to
Section 10.03” to the first sentence of Section 10.01, so that as amended, the
portion of Section 10.01 prior to clause (i) of Section 10.01 shall now read as
follows:


“General. In addition to the compensation paid to the Advisor pursuant to
Article 9 hereof and subject to Section 10.03, the Company shall pay directly or
reimburse the Advisor for all of the expenses paid or incurred by the Advisor or
Affiliates in connection with the services provided to the Company pursuant to
this Agreement, including, but not limited to:”


2.The Advisory Agreement is hereby amended by adding the phrase “subject to
Section 10.03” at the beginning of Section 10.02 and removing the reference to
the minimum offering requirements for the General Partner’s initial public
Offering, as the minimum offering requirements have been achieved. As amended,
Section 10.02 shall now read in its entirety as follows:


“Reimbursement to Advisor. Subject to Section 10.03, expenses incurred by the
Advisor on behalf of the Company and payable pursuant to this Article 10 shall
be reimbursed to the Advisor within 10 days after the Advisor provides the
Company with an invoice and/or supporting documentation relating to such
reimbursement.”


3.The Advisory Agreement is hereby amended by deleting the sentence in Section
10.03(ii) in its entirety and replacing it with:


“The Company shall reimburse the Advisor for the cumulative Organization and
Offering Expenses incurred in connection with all Offerings in an amount equal
to up to 2.5% of Gross Proceeds from the sale of Shares






--------------------------------------------------------------------------------



in all Offerings. The Advisor or an Affiliate of the Advisor shall be
responsible for the cumulative Organization and Offering Expenses incurred in
connection with all Offerings that exceed 2.5% of Gross Proceeds from the sale
of Shares in all Offerings. For purposes of this Section 10.03, “Organization
and Offering Expenses” excludes underwriting commissions, underwriting fees and
underwriting expenses.”


4.This Amendment constitutes an amendment to the Advisory Agreement. The terms
and provisions of the Advisory Agreement and all other documents and instruments
relating and pertaining to the Advisory Agreement shall continue in full force
and effect, as amended hereby. In the event of any conflict between the
provisions of the Advisory Agreement and the provisions of this Amendment, the
provisions of this Amendment shall control.


5.This Amendment (a) shall be binding upon the Parties and their respective
successors and assigns; (b) may be modified or amended only by a writing signed
by each of the Parties; (c) may be executed in several counterparts, each of
which counterpart, when so executed and delivered, shall constitute an original
agreement, and all such separate counterparts shall constitute but one and the
same agreement; and (d) together with the Advisory Agreement, embodies the
entire agreement and understanding between the parties with respect to the
subject matter hereof and supersedes all prior agreements, consents and
understandings relating to such subject matter.


[Signature Page Follows]

2



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have caused this Amendment to be signed by their
respective duly authorized officers, effective as of the date set forth above.




HINES GLOBAL REIT II ADVISORS LP
By: Hines Global REIT II Advisors GP LLC,
its general partner




By: /s/ Sherri W. Schugart_______________
Sherri W. Schugart
President and Chief Executive Officer






HINES GLOBAL REIT II PROPERTIES LP
By: Hines Global REIT II, Inc.,
its general partner




By: /s/ Sherri W. Schugart_______________
Sherri W. Schugart
President and Chief Executive Officer






HINES GLOBAL REIT II, INC.




By: /s/ Sherri W. Schugart_______________
Sherri W. Schugart
President and Chief Executive Officer



[Signature page to Amendment No. 2 to Advisory Agreement]



